Citation Nr: 0733379	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO. 05-25 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a keloid, chest. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active service from July 1980 until July 
1984. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee. 


FINDINGS OF FACT

1. A May 28, 1987 rating decision denied service connection 
for a keloid, chest; the veteran did not appeal the decision 
and it became final. 

2. The May 1987 rating decision represents the last final 
disallowance of entitlement to service connection for a 
keloid, chest.

3. The evidence associated with the claims file subsequent to 
the March 1987 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
keloid, chest. 


CONCLUSION OF LAW

Evidence received since the final March 1987 determination 
wherein the RO denied the veteran's claim of entitlement to 
service connection for a keloid, chest is not new and 
material evidence, and the veteran's claim for that benefit 
is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2007). 



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in October 2004. While this notice does not 
provide any information concerning the assignment of a 
disability rating and effective date should the benefit 
sought be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial, the 
veteran is not prejudiced by the failure to provide him that 
further information.
 
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that when a claimant seeks to reopen a previously denied 
claim, VA must examine the bases for the denial in the prior 
decision and advise the claimant as to what evidence is 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in October 2004.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


New and Material Evidence

The veteran seeks to reopen a claim for service connection 
for a keloid, chest. The veteran's original claim for this 
disorder was denied in a November 1985 rating decision. A 
January 1986 rating decision confirmed the denial of the 
veteran's claim.  This decision was appealed to the BVA, 
where the claim was denied in a May 8, 1987 decision.  A May 
28, 1987 rating decision continued to deny the veteran's 
claim.  The veteran did not appeal the decision. Therefore, 
the May 1987 rating decision represents a final decision. 
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

In September 2004, the veteran filed an application to reopen 
the claim of service connection for a keloid of the chest.  A 
disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

In his current attempt to reopen the claim, the veteran has 
proffered additional evidence regarding his keloid, chest, 
including additional argument from himself and private 
medical records, as well as copies of service medical records 
and a certificate of successful completion of the Linderhof 
Winter Adventure Training while in service.  

The training certificate provided by the veteran is not found 
to be new and material evidence sufficient to reopen his 
keloid, chest claim. The certificate does not pertain to the 
issue currently on appeal.  Therefore, the training 
certificate does not relate to an unestablished fact 
necessary to substantiate the keloid, chest claim.

The Board finds that the additional copies of service medical 
records are not new.  The veteran's service medical records 
were already of record and considered previously, the copies 
submitted by the veteran are cumulative and redundant.  Also 
of record were VA outpatient treatment records and statements 
from private medical providers regarding treatment for the 
veteran's keloid. 

The Board finds that the additional private medical records 
are new, in that they were not of record at the time of the 
May 1987 rating decision. However, the Board also finds the 
records to not be material because none of the records 
provide competent medical evidence that tends to demonstrate 
that the veteran's keloid developed during service or that it 
was aggravated by service. "Competent medical evidence" is 
evidence that is provided by a person qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 
38 C.F.R. § 3.159(a).  The additional VA treatment records on 
file does not contain any records which relates the veteran's 
chest keloid to service or state that it was aggravated by 
service.  As such, the records are not material.

While some of the additional evidence reflects a keloid 
disorder, none of those records relates the keloid disorder 
to any incident in service. Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992). (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service). 

The veteran has also submitted additional personal 
statements, claiming that his disorder either developed 
during or was aggravated by service, including an argument 
that his keloid is partially due to the physical activities 
he was required to undertake during service. The veteran's 
report is new in that it had not been of the record 
previously.  The Board finds, however, that the veteran's 
assertions of aggravation to not be competent medical 
evidence with regard to the issue of whether any current 
pathology is etiologically related to any incident of 
service. Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit v. 
Brown 5 Vet. App. 91, 92-93 (1993). 

The veteran's statements regarding the etiology and 
aggravation of his disorder are not probative and material, 
as there is no evidence in the record that he has any medical 
knowledge or expertise to render such an opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993). See also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995). The veteran's lay statements are not competent 
medical evidence. 38 C.F.R. § 3.159(a). Furthermore, where 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993). 

Accordingly, the Board finds that the claim for service 
connection for a keloid, chest is not reopened.


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for a keloid, chest is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


